Citation Nr: 1517147	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  11-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for convulsive disorder, grand mal (claimed as seizures).
 
2.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to convulsive disorder, grand mal.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2010 decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2011, a Travel Board hearing was held.  In May 2012, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his hearing was    no longer employed by the Board and he was offered the opportunity for another hearing.  The Veteran responded affirmatively, and in July 2012 and April 2014, the Board remanded the case for further development, to include scheduling the Veteran for another Board hearing.  In March 2015 the Veteran withdrew the hearing request and asked that the case be forwarded to the Board for consideration.  38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to reopen a claim for service connection for convulsive disorder.  At the September 2011 Travel Board hearing the Veteran identified pertinent private treatment records that he had not previously identified, to specifically include Dr. Shed, Dr. Bonner and/or Dr. Persel.  Reportedly these physicians practice medicine in Paragould, Arkansas.  On remand, the Veteran should be asked to provide fully completed authorization forms for these providers, so that VA may attempt to obtain any relevant private treatment records.  

The Veteran has also reported treatment associated with seizures at the Memphis VA Hospital starting in 1967.  Efforts to obtain such records should be made from the Memphis VA Hospital from 1967 to the present.  

As for the claim for CAD, the Board notes that the Veteran has indicated he is claiming this disability is secondary the claimed convulsive disorder.  Thus, this claim is inextricably intertwined with the Veteran's application to reopen the claim for service connection for convulsive disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization forms with the names, addresses, and approximate dates of treatment of all health care providers who have treated him for convulsive disorder.  After securing any necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file, to include private treatment records from Dr. Shed, Dr. Bonner and Dr. Persel.  

Attempt to obtain and associate with the claims file VA treatment records from the Memphis VA Hospital dated from 1967 to the present, which are not already in the claims file.  All efforts to obtain such records should be documented in the claims file.

If any requested records are not available, the Veteran should be notified of such.

2.  After the development requested above as well as    any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



